Plaintiff in error, Fred Brugal, was convicted in the county court of Caddo county, and was sentenced to pay a fine of $100 and confinement in the county jail for 60 days. From the judgment, an appeal was perfected. On October 31, 1926, permission to withdraw the record at the risk of plaintiff in error was granted. September 21, 1926, cause was submitted on the record. October 20, 1926, a brief was filed. However, the original record as withdrawn by plaintiff in error has never been returned to this court, and no response made to orders of the court directing the return of the same.
Plaintiff in error, having failed to return the record so withdrawn as ordered, has waived his right to have the appeal determined.
It is therefore ordered and adjudged that the appeal in the above entitled and numbered cause be dismissed, and the cause remanded to the trial court.